Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 03/25/2021. Claims 1, 4, 9, 11, 15, 20 and 21 have been amended. Claims 2-3, 5-8, 10, 12-14 and 16-19 are canceled. Claims 22-23 are newly added. Claims 1, 4, 9, 11, 15 and 20-23 are currently pending and have been addressed below.

Claim Objections
Claims 1, 4, 9, 11, 15 and 20-23 are objected to because independent claims 1, 11 and 15 recite the following: “the modified sum is expressed as Cij2 + f*Cij1, Cij2 denotes the second influence degree, Cij1 denotes the first attenuation degree” and it should be - Cij1 denotes the first influence degree - . Examiner notes there is not an attenuation degree, but rather an influence degree. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories

Step 2A: Prong One: Abstract Ideas 
Claims 1, 4, 9, 11, 15 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite: identifying a first and a second target friends of the target user, wherein the target recommended information has been pushed to the first and the second target friends of the target user prior to be pushed to the target user, wherein the first and the second target friends have interacted with the target recommended information respectively at time tl and t2, and wherein time tl indicates an earlier time than time t2; determining data of interaction made by the target user with previously shared information published by the first and the second target friends; determining, based on the data of interaction made by the target user with the previously shared information published by the first and the second target friends, a first and a second influence degrees respectively of the first and the second target friends on an interaction to be made by the target user with the target recommended information, wherein the first or the second influence degree is determined according to an equation C1 = w nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, C is the influence degree of the first or the second target friend j on the interaction to be made by the target user i with the target recommended information, n~ is the number of interactions made by the target user i with the previously shared information published by the first or the second target -2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259friend j, w is a preset interaction weight, and b is a preset constant, and wherein the preset interaction weight w and the preset constant b are determined by performing a multiple regression analysis algorithm; calculating a time attenuation factor based on t1 and t2; modifying a sum of the first and the second influence degrees with the time , wherein the modified sum is expressed as Cij2 + f*Cij1, Cij2 denotes the second influence degree, Cij1 denotes the first attenuation degree, and the time attenuation factor f is a reciprocal of t2; determining a target influence degree based on the modified sum of the first and the second influence degrees; determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree.	The limitation as drafted, is a process that, under its broadest reasonable interpretation, falls under all three groupings of abstract ideas. The abstract idea of methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claims are determining interactions users have with information and determining influence degrees (behaviors) to push target information to a user, which is a certain form of advertising); mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “identifying a first and a second target friends of the target user”, “determining data of interaction made by the target user”, “determining, based on the data of interaction made by the target user with the previously shared information published by the first and the second target friends, a first and a second influence degrees”, “calculating a time attenuation factor”, “modifying a sum of the first and the second influence degrees”, “determining a target influence degree”, “determining a probability degree of the interaction”). Concepts performed in the human mind as mental processes because the steps of identifying, determining, calculating and analyzing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016))) but for the recitation of generic computer components. The grouping of abstract ideas of mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as independent claims recite: “wherein the first or the second influence degree is determined according to an equation C1 = w nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, C is the influence degree of the first or the second target friend j on the interaction to be made by the target user i with the target recommended information, n~ is the number of interactions made by the target user i with the previously shared information published by the first or the second target -2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259friend j, w is a preset interaction weight, and b is a preset constant, and wherein the preset interaction weight w and the preset constant b are determined by performing a multiple regression analysis algorithm; calculating a time attenuation factor based on t1 and t2; modifying a sum of the first and the second influence degrees with the time attenuation factor to obtain a modified sum of the first and the second influence degrees, wherein the modified sum is expressed as Cij2 + f*Cij1, Cij2 denotes the second influence degree, Cij1 denotes the first attenuation degree, and the time attenuation factor f is a reciprocal of t2”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, mental processes and mathematical concepts but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of determining data of interactions made by users, determining influence degrees and pushing the target recommended information to the target user in response to the probability degree. In particular, the claims only recite the additional elements – one or more processors, an information recommendation apparatus, storage mediums and a non-transitory computer-readable storage medium. The additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The limitations of a computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim(s) are directed to an abstract idea. wherein the preset interaction weight w and the preset constant b of the linear relationship are obtained by: pushing a plurality of pieces of the target recommended information to a sampled user -3-Attorney Docket No. 00144.0889.00US Application No. 15/791,259and the first or the second target friend; counting a number of interactions made by the first or the second target friend with the plurality of pieces of the target recommended information, and a number of interactions made by the sampled user with the target recommended information with which the first or the second target friend has interacted; and determining a ratio of the number of interactions made by the sampled user with the target recommended information with which the first or the second target friend has interacted, to the number of interactions made by the first or the second target friend with the plurality of pieces of the target recommended information as the influence degree of the first or the second target friend on the interaction to be made by the sampled user with the target recommended information; determining an interest level of the target user in the target recommended information, and determining the probability degree of the interaction to be made by the target user with the target recommended information based on the interest level and the target influence degree, wherein the probability degree is determined by inputting the interest level and the target influence degree into a logistic regression model and taking an output result from the logistic regression model as the probability degree, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 11 and 15.
Step 2B: 
With respect to the computer components, these limitations are described in Applicant’s own specification as conventional elements. See Applicants specification Figures 12 and para 0124-0126 details “Optionally, Figure 12 shows a hardware block diagram of another information recommendation apparatus according to an embodiment of the present disclosure. Referring to Figure 12, the apparatus may include: a processor 1, a communication interface 2, a memory 3, and a communication bus 4. The processor 1, the communication interface 2, and the memory 3 communicate with each other via the communication bus 4. Optionally, the communication interface 2 may be an interface of a communications module, such as an interface of a GSM module. The processor 1 is configured to execute a program.  The memory 3 is configured to store the program. The program may include a program code, where the program code includes an operation instruction of computer. [0125] The processor 1 may be a central processor unit CPU, an application specific integrated circuit ASIC (Application Specific Integrated Circuit), or one or more integrated circuits configured to implement embodiments of the present disclosure. [0126] the memory 3 may include a high speed RAM memory, and may further include a non-volatile memory (non-volatile memory), such as at least one magnetic disk memory.” These are basic computer elements applied merely to carry out data processing such as receiving, associating, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014). Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processors and media provide only a result-oriented 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. (US 2007/0214097 A1), hereinafter “Parsons”, in view of Hong (CN105005918A), hereinafter “Hong”, in view of Zang et al. (US 9,235,865 B1), hereinafter “Zang” and in view of Carthcart et al. (US 2013/0124627 A1), hereinafter “Carthcart”.

Regarding Claim 1, Parsons teaches an information recommendation method for pushing target recommended information to a target user, applied to an information recommendation apparatus, the method comprising: (Parsons, Figure 1A, 7A, Figure 1B, discloses social media and information of users. Parsons, Figure 7D, element 707, discloses ad placement. Further, Parsons, para 0045, discloses the output of the influence engine may be used for different applications such as an 
identifying a first and a second target friends of the target user, wherein the target recommended information has been pushed to the first and the second target friends of the target user prior to be pushed to the target user[[; and]], wherein the first and the second target friends indicates an earlier time than time t2 (Parsons, Abstract, discloses a social analysis module analyzes individual conversations between publishers in the online content universe. Publishers that influence a conversation are identified. Parsons, Figure 4A, discloses a graph with time and influence in a social network, where t1 and t2 are at different times on the graph. Examiner notes, as t1 and t2 are different times, one time is earlier than the other. Further, t1 and t2 are variables/labels on the graph. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social data to the client application or to configure additional web crawling and data gathering for Social analysis. Parsons, Figure 9, discloses crawling and historical data. Further, Parsons, para 0105, discloses some of the aspects of a practical system include calibration, crawl methodology, and social analyzers.)
determining data of interaction made by the target user with previously shared information published by the first and the second target friends; (Parsons, Abstract, discloses A social analysis module analyzes individual conversations between publishers in the online content universe. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social data to the client application or to configure additional web crawling and data gathering for Social analysis. Parsons, Figure 9, discloses crawling and historical data. Further, Parsons, para 0105, discloses some of the aspects of a practical system include calibration, crawl methodology, and social analyzers.)
determining, based on the data of interaction made by the target user with the previously shared information published by the first and the second target friends, [[an]] a first and a second influence degrees respectively of the first and the second target friends on an interaction to be made by the target user with the target recommended information … (Parsons, para 0079-0080. 
calculating a time attenuation factor based on tl and t2: (Parsons, Figure 4A, discloses t1 and t2. Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date);
modifying a sum of the first and the second influence degrees with the time attenuation factor to obtain a modified sum of the first and the second influence degrees;-2-Attorney Docket No. 00144.0889.00US … Application No. 15/791,259(Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date. Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … weight 6) for determining influence scores (degrees) (Parsons, para 0027).  Examiner notes it is obvious to use the time decay function when calculating the sums of the influence scores.)
determining a target influence degree based on the modified sum of the first and the second influence degrees (Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … weight 6) for determining influence scores (degrees) (Parsons, para 0027).  Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (influence degree) of based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree”. 
Hong, like Parsons also talks about analyzing users in a social network to push information (for example advertisements) to, teaches determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree (Hong, para 0054, discloses An online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof. The propagation effect of information between users can more accurately analyze and predict the true influence of media information in the network. The invention firstly adopts the influence propagation probability calculation method based on the user interest topic, which can more realistically reflect the influence propagation probability between users; secondly, considering the cascade communication effect between users, the potential influence user estimation method is proposed. And multiple influence calculation methods, which can quickly calculate the influence of a group of users, and can calculate the cascade effect that this group of users can produce, and more accurately analyze and predict the spread of information in the network. suitable for Online advertising system, personalized recommendation system, etc. Hong, para 0059, discloses As shown in FIG. 1 , an online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof, using a probabilistic topic model, a hidden Markov model, and a natural language processing technique are used. Combine historical media information and user behavior database information, compare and analyze media information (including its video, picture, voice and text) to be published through network influence communication model, and accurately predict before media information is released. Its potential impact range and corresponding impact population. Hong, para 0064, discloses the web crawler technology is used to capture the user behavior data on the website, and the probabilistic theme model is used to obtain the user u's preference for the n topics. Hong, para 0089, discloses the fourth step is to evaluate the push effect. The influence of the to-be published information through the user set S on the network users used is calculated by the multi-impact calculation method. Taking the K users as a set of seed nodes, according to the influence propagation effect and the multi-impact calculation method between users, the influence of the K media information that is affected by the user in the entire network is calculated. The specific steps are as follows in Hong, para 0090-0101. Examiner is interpreting Hong, para 0100-0101, as when pushing the target recommended information occurs at a preset degree, as para 0100-0101 recites “the media to be released A = the sum of all non-zero values”. Further, Hong, para 0103, discloses variations and modifications are intended to fall within the scope of the invention.  Examiner notes variations of when to push information to a user is certainly within the ability of those having ordinary skill in the art.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree as taught by Hong with the motivation to use probability 
While Parsons teaches influence degrees, Parson fails to explicitly teach “wherein the first or the second influence degree is determined according to an equation Cij = w nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, C is the influence degree of the first or the second target friend j on the interaction to be made by the target user i with the target recommended information, nij is the number of interactions made by the target user i with the previously shared information published by the first or the second target -2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259friend j, w is a preset interaction weight, and b is a preset constant, and wherein the preset interaction weight w and the preset constant b are …wherein the modified sum is expressed as Cij2 + f*Cij1, Cij2 denotes the second influence degree, C1 denotes the first attenuation degree, and the time attenuation factor f is a reciprocal of t2”
Zang, like Parsons also teaches influence degrees in social networks, Zang teaches wherein the first or the second influence degree is determined according to an equation Cij = w nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, C is the influence degree of the first or the second target friend j on the interaction to be made by the target user i with the target recommended information, nij is the number of interactions made by the target user i with the previously shared information published by the first or the second target -2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259friend j, w is a preset interaction weight, and b is a preset constant, and wherein the preset interaction weight w and the preset constant b (Zang, Abstract. Zang, Column 8, lines 1-10, discloses an influence score for subscriber (friend) A paired with subscriber (friend) B may be expressed as: Influence Score a,b = a0Ca,b +a1 Fa,b + a2 where C represents the size of the largest common clique shared by Subscribers A and B (number of interactions by target user I with target friend j), and Fa represents the number of common friends shared by A and B. As well, ao is an optional weight for the clique (w, weight), a is an optional weight for common friends, and a is a constant (b, constant)) wherein the modified sum is expressed as Cij2 + f*Cij1, Cij2 denotes the second influence degree, Cij1 denotes the first attenuation degree, and the time attenuation factor f is a reciprocal of t2 (Zang, Column 7, lines 61-67, discloses a computation component to generate an overall influence score. Zang, Column 8, lines 19-42, discloses an overall influence score (InfluScore) may be determined 
As the primary reference Parsons teaches sums and modification of sums for determining influence scores/degrees (Parsons, Figure 3B, elements 341-346), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include determining influence degrees is determined according to an equation Cij = w nij +b and modified sum is expressed as Cij2 + f*Cij1, Cij2 as taught by Zang with the motivation to determine influence degrees for users, as once influencers have been identified, incentives may be provided to the influencers and the incentives increase the likelihood that the influencers maintain their current subscription or adopt a product (Zang, Column 1, lines 14-38).
While Parsons teaches various calculations, Parson fails to explicitly teach “determined by performing a multiple regression analysis algorithm”.
In the same field of endeavor, Carthcart teaches performing a multiple regression analysis algorithm (Carthcart, Abstract, para 0015, para 0048, 0051, 0053, 0060 Figure 3, element 306, teaches regression analysis module. Examiner notes regression analysis is a set of statistical processes for estimating relationships between a dependent variable and one or more independent variables.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include performing a multiple regression analysis algorithm as taught by Carthcart for determining interactions between users in a social network by matching page objects between users viewing a page that shows expressions of interest by other users to help determine user preferences and influences in the social network (Carthcart, Abstract and para 0014-0015). The Parsons invention, now incorporating the Hong, Zang and Carthcart invention has all the limitations of claim 1.  
Regarding Claim 11, Parsons teaches an information recommendation apparatus for pushing target recommended information to a target user, comprising one or more processors and storage mediums storing instructions, wherein the one or more processors are configured to execute the instructions stored in the storage medium to perform (Parsons, para 0017, discloses the apparatus, method, system, and computer readable medium of the present invention was developed. Parsons, Figure 1A, 7A, Figure 1B, discloses social media and information of users. Parsons, Figure 7D, element 707, discloses ad placement. Further, Parsons, para 0045, discloses the output of the influence engine may be used for different applications such as an online advertising targeting and delivery application (Examiner notes target advertising is pushing targeted information to a user);
identifying a first and a second target friends of the target user, wherein the target recommended information has been pushed to the first and the second target friends of the target user prior to be pushed to the target user, wherein the first and the second target friends have interacted with the target recommended information respectively at time tl and t2, and wherein time tl indicates an earlier time than t2; (Parsons, Abstract, discloses a social analysis module analyzes individual conversations between publishers in the online content universe. Publishers that influence a conversation are identified. Parsons, Figure 4A, discloses a graph with time and influence in a social network, where t1 and t2 are at different times on the graph. Examiner notes, as t1 and t2 are different times, one time is earlier than the other. Further, t1 and t2 are variables/labels on the graph. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social data to the client application or to configure additional web crawling and data gathering for Social analysis. Parsons, Figure 9, discloses crawling and historical data. Further, Parsons, para 0105, discloses some of the aspects of a practical system include calibration, crawl methodology, and social analyzers.)
determining data of interaction made by the target user with previously shared information published by the first and the second target friends; (Parsons, Abstract, discloses A social analysis module analyzes individual conversations between publishers in the online content universe. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social data to the client application or to configure additional web 
determining, based on the data of interaction made by the target user with the previously shared information published by the first and the second target friends, a first and a second influence degrees respectively of the first and the second target friends on an interaction to be made by the target user with the target recommended information … (Parsons, para 0079-0080. Parsons, Figure 3A and 3B. Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (Examiner is interpreting influence score as influence degree) of an individual document based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. 3A illustrates an example of a process that influence engine implements to analyze influence and determine a list of influencers for a specific conversation. In a first stage, the influence engine selects an initial candidate pool of documents for a conversation, with each document having an associated publisher. In a practical application, the conversation index may contain a large number of documents that are relevant based only on keywords and Boolean operators. The influence score is computed using a selected set of dimensions, using a weighting function to add additional dimensions in addition to relevancy. In one embodiment at least seven dimensions are examined, including page popularity 302, site popularity, 304, relevance 306, recency 308, inlink recency 310, inlink page popularity 312, and inlink popularity 314. An inlink is an inbound link to a post in social media.)
calculating a time attenuation factor based on tl and t2: (Parsons, Figure 4A, discloses t1 and t2. Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date);
modifying a sum of the first and the second influence degrees with the time attenuation factor to obtain a modified sum of the first and the second influence degrees;-2-Attorney Docket No. 00144.0889.00US … Application No. 15/791,259(Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date. Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … 
determining a target influence degree based on the modified sum of the first and the second influence degrees (Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … weight 6) for determining influence scores (degrees) (Parsons, para 0027).  Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (influence degree) of based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. 3A illustrates an example of a process that influence engine implements to analyze influence and determine a list of influencers for a specific conversation. In a first stage, the influence engine selects an initial candidate pool of documents for a conversation, with each document having an associated publisher. In a practical application, the conversation index may contain a large number of documents that are relevant based only on keywords and Boolean operators. The influence score is computed using a selected set of dimensions, using a weighting function to add additional dimensions in addition to relevancy. In one embodiment at least seven dimensions are examined, including page popularity 302, site popularity, 304, relevance 306, recency 308, inlink recency 310, inlink page popularity 312, and inlink popularity 314. An inlink is an inbound link to a post in social media);	While Parsons establishes analyzing social networking information, targeted advertisements (information) to users and calculating probabilities (Parsons, para 0093 and Figure 7B, element 707 discloses ad placement, Parsons, para 0179, discloses calculating the probability.), Parson fails to explicitly teach “determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree”. 
Hong, like Parsons also talks about analyzing users in a social network to push information (for example advertisements) to, teaches determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree (Hong, para 0054, discloses An online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof. The propagation effect of information between users can more accurately analyze and predict the true influence of media information in the network. The invention firstly adopts the influence propagation probability calculation method based on the user interest topic, which can more realistically reflect the influence propagation probability between users; secondly, considering the cascade communication effect between users, the potential influence user estimation method is proposed. And multiple influence calculation methods, which can quickly calculate the influence of a group of users, and can calculate the cascade effect that this group of users can produce, and more accurately analyze and predict the spread of information in the network. suitable for Online advertising system, personalized recommendation system, etc. Hong, para 0059, discloses As shown in FIG. 1 , an online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method, using a probabilistic topic model, a hidden Markov model, and a natural language processing technique. Hong, para 0064, discloses the web crawler technology is used to capture the user behavior data on the website, and the probabilistic theme model is used to obtain the user u's preference for the n topics. Hong, para 0089, discloses the fourth step is to evaluate the push effect. The influence of the to-be published information through the user set S on the network users used is calculated by the multi-impact calculation method. Hong, para 0090-0101. Examiner is interpreting Hong, para 0100-0101, as when pushing the target recommended information occurs at a preset degree, as para 0100-0101 recites “the media to be released A = the sum of all non-zero values”. Further, Hong, para 0103, discloses variations and modifications are intended to fall within the scope of the invention.  Examiner notes variations of when to push information to a user is certainly within the ability of those having ordinary skill in the art.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree as taught by Hong with the motivation to use probability 
While Parsons teaches influence degrees, Parson fails to explicitly teach “wherein the first or the second influence degree is determined according to an equation Cij = w nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, C is the influence degree of the first or the second target friend j on the interaction to be made by the target user i with the target recommended information, nij is the number of interactions made by the target user i with the previously shared information published by the first or the second target -2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259friend j, w is a preset interaction weight, and b is a preset constant, and wherein the preset interaction weight w and the preset constant b are …wherein the modified sum is expressed as Cij2 + f*Cij1, Cij2 denotes the second influence degree, C1 denotes the first attenuation degree, and the time attenuation factor f is a reciprocal of t2”
Zang, like Parsons also teaches influence degrees in social networks, Zang teaches wherein the first or the second influence degree is determined according to an equation Cij = w nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, C is the influence degree of the first or the second target friend j on the interaction to be made by the target user i with the target recommended information, nij is the number of interactions made by the target user i with the previously shared information published by the first or the second target -2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259friend j, w is a preset interaction weight, and b is a preset constant, and wherein the preset interaction weight w and the preset constant b (Zang, Abstract. Zang, Column 8, lines 1-10, discloses an influence score for subscriber (friend) A paired with subscriber (friend) B may be expressed as: Influence Score a,b = a0Ca,b +a1 Fa,b + a2 where C represents the size of the largest common clique shared by Subscribers A and B (number of interactions by target user I with target friend j), and Fa represents the number of common friends shared by A and B. As well, ao is an optional weight for the clique (w, weight), a is an optional weight for common friends, and a is a constant (b, constant)) wherein the modified sum is expressed as Cij2 + f*Cij1, Cij2 denotes the second influence degree, Cij1 denotes the first attenuation degree, and the time attenuation factor f is a reciprocal of t2 (Zang, Column 7, lines 61-67, discloses a computation component to generate an overall influence score. Zang, Column 8, lines 19-42, discloses an overall influence score (InfluScore) may be determined 
As the primary reference Parsons teaches sums and modification of sums for determining influence scores/degrees (Parsons, Figure 3B, elements 341-346), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include determining influence degrees is determined according to an equation Cij = w nij +b and modified sum is expressed as Cij2 + f*Cij1, Cij2 as taught by Zang with the motivation to determine influence degrees for users, as once influencers have been identified, incentives may be provided to the influencers and the incentives increase the likelihood that the influencers maintain their current subscription or adopt a product (Zang, Column 1, lines 14-38).
While Parsons teaches various calculations, Parson fails to explicitly teach “determined by performing a multiple regression analysis algorithm”.
In the same field of endeavor, Carthcart teaches performing a multiple regression analysis algorithm (Carthcart, Abstract, para 0015, para 0048, 0051, 0053, 0060 Figure 3, element 306, teaches regression analysis module. Examiner notes regression analysis is a set of statistical processes for estimating relationships between a dependent variable and one or more independent variables.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include performing a multiple regression analysis algorithm as taught by Carthcart for determining interactions between users in a social network by matching page objects between users viewing a page that shows expressions of interest by other users to help determine user preferences and influences in the social network (Carthcart, Abstract and para 0014-0015). The Parsons invention, now incorporating the Hong, Zang and Carthcart invention has all the limitations of claim 11.  
Regarding Claim 15, Parsons teaches A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform (Parsons, para 0017, discloses the apparatus, method, system, and computer readable medium of the present invention was developed. Parsons, Figure 1A, 7A, Figure 1B, discloses social media and information of users. Parsons, Figure 7D, element 707, discloses ad placement. Further, Parsons, para 0045, discloses the output of the influence engine may be used for different applications such as an online advertising targeting and delivery application (Examiner notes target advertising is pushing targeted information to a user);
identifying a first and a second target friends of the target user, wherein the target recommended information has been pushed to the first and the second target friends of the target user prior to be pushed to the target user, wherein the first and the second target friends have interacted with the target recommended information respectively at time tl and t2, and wherein time tl indicates an earlier time than t2; (Parsons, Abstract, discloses a social analysis module analyzes individual conversations between publishers in the online content universe. Publishers that influence a conversation are identified. Parsons, Figure 4A, discloses a graph with time and influence in a social network, where t1 and t2 are at different times on the graph. Examiner notes, as t1 and t2 are different times, one time is earlier than the other. Further, t1 and t2 are variables/labels on the graph. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social data to the client application or to configure additional web crawling and data gathering for Social analysis. Parsons, Figure 9, discloses crawling and historical data. Further, Parsons, para 0105, discloses some of the aspects of a practical system include calibration, crawl methodology, and social analyzers.)
determining data of interaction made by the target user with previously shared information published by the first and the second target friends; (Parsons, Abstract, discloses A social analysis module analyzes individual conversations between publishers in the online content universe. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social data to the client application or to configure additional web crawling and data gathering for Social analysis. Parsons, Figure 9, discloses crawling and historical data. 
determining, based on the data of interaction made by the target user with the previously shared information published by the first and the second target friends, a first and a second influence degrees respectively of the first and the second target friends on an interaction to be made by the target user with the target recommended information … (Parsons, para 0079-0080. Parsons, Figure 3A and 3B. Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (Examiner is interpreting influence score as influence degree) of an individual document based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. 3A illustrates an example of a process that influence engine implements to analyze influence and determine a list of influencers for a specific conversation. In a first stage, the influence engine selects an initial candidate pool of documents for a conversation, with each document having an associated publisher. In a practical application, the conversation index may contain a large number of documents that are relevant based only on keywords and Boolean operators. The influence score is computed using a selected set of dimensions, using a weighting function to add additional dimensions in addition to relevancy. In one embodiment at least seven dimensions are examined, including page popularity 302, site popularity, 304, relevance 306, recency 308, inlink recency 310, inlink page popularity 312, and inlink popularity 314. An inlink is an inbound link to a post in social media.)
calculating a time attenuation factor based on tl and t2: (Parsons, Figure 4A, discloses t1 and t2. Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date);
modifying a sum of the first and the second influence degrees with the time attenuation factor to obtain a modified sum of the first and the second influence degrees;-2-Attorney Docket No. 00144.0889.00US … Application No. 15/791,259(Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date. Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … 
determining a target influence degree based on the modified sum of the first and the second influence degrees (Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … weight 6) for determining influence scores (degrees) (Parsons, para 0027).  Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (influence degree) of based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. 3A illustrates an example of a process that influence engine implements to analyze influence and determine a list of influencers for a specific conversation. In a first stage, the influence engine selects an initial candidate pool of documents for a conversation, with each document having an associated publisher. In a practical application, the conversation index may contain a large number of documents that are relevant based only on keywords and Boolean operators. The influence score is computed using a selected set of dimensions, using a weighting function to add additional dimensions in addition to relevancy. In one embodiment at least seven dimensions are examined, including page popularity 302, site popularity, 304, relevance 306, recency 308, inlink recency 310, inlink page popularity 312, and inlink popularity 314. An inlink is an inbound link to a post in social media);	While Parsons establishes analyzing social networking information, targeted advertisements (information) to users and calculating probabilities (Parsons, para 0093 and Figure 7B, element 707 discloses ad placement, Parsons, para 0179, discloses calculating the probability.), Parson fails to explicitly teach “determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree”. 
Hong, like Parsons also talks about analyzing users in a social network to push information (for example advertisements) to, teaches determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree (Hong, para 0054, discloses An online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof. The propagation effect of information between users can more accurately analyze and predict the true influence of media information in the network. The invention firstly adopts the influence propagation probability calculation method based on the user interest topic, which can more realistically reflect the influence propagation probability between users; secondly, considering the cascade communication effect between users, the potential influence user estimation method is proposed. And multiple influence calculation methods, which can quickly calculate the influence of a group of users, and can calculate the cascade effect that this group of users can produce, and more accurately analyze and predict the spread of information in the network. suitable for Online advertising system, personalized recommendation system, etc. Hong, para 0059, discloses As shown in FIG. 1 , an online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method, using a probabilistic topic model, a hidden Markov model, and a natural language processing technique. Hong, para 0064, discloses the web crawler technology is used to capture the user behavior data on the website, and the probabilistic theme model is used to obtain the user u's preference for the n topics. Hong, para 0089, discloses the fourth step is to evaluate the push effect. The influence of the to-be published information through the user set S on the network users used is calculated by the multi-impact calculation method. Hong, para 0090-0101. Examiner is interpreting Hong, para 0100-0101, as when pushing the target recommended information occurs at a preset degree, as para 0100-0101 recites “the media to be released A = the sum of all non-zero values”. Further, Hong, para 0103, discloses variations and modifications are intended to fall within the scope of the invention.  Examiner notes variations of when to push information to a user is certainly within the ability of those having ordinary skill in the art.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree as taught by Hong with the motivation to use probability 
While Parsons teaches influence degrees, Parson fails to explicitly teach “wherein the first or the second influence degree is determined according to an equation Cij = w nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, C is the influence degree of the first or the second target friend j on the interaction to be made by the target user i with the target recommended information, nij is the number of interactions made by the target user i with the previously shared information published by the first or the second target -2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259friend j, w is a preset interaction weight, and b is a preset constant, and wherein the preset interaction weight w and the preset constant b are …wherein the modified sum is expressed as Cij2 + f*Cij1, Cij2 denotes the second influence degree, C1 denotes the first attenuation degree, and the time attenuation factor f is a reciprocal of t2”
Zang, like Parsons also teaches influence degrees in social networks, Zang teaches wherein the first or the second influence degree is determined according to an equation Cij = w nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, C is the influence degree of the first or the second target friend j on the interaction to be made by the target user i with the target recommended information, nij is the number of interactions made by the target user i with the previously shared information published by the first or the second target -2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259friend j, w is a preset interaction weight, and b is a preset constant, and wherein the preset interaction weight w and the preset constant b (Zang, Abstract. Zang, Column 8, lines 1-10, discloses an influence score for subscriber (friend) A paired with subscriber (friend) B may be expressed as: Influence Score a,b = a0Ca,b +a1 Fa,b + a2 where C represents the size of the largest common clique shared by Subscribers A and B (number of interactions by target user I with target friend j), and Fa represents the number of common friends shared by A and B. As well, ao is an optional weight for the clique (w, weight), a is an optional weight for common friends, and a is a constant (b, constant)) wherein the modified sum is expressed as Cij2 + f*Cij1, Cij2 denotes the second influence degree, Cij1 denotes the first attenuation degree, and the time attenuation factor f is a reciprocal of t2 (Zang, Column 7, lines 61-67, discloses a computation component to generate an overall influence score. Zang, Column 8, lines 19-42, discloses an overall influence score (InfluScore) may be determined 
As the primary reference Parsons teaches sums and modification of sums for determining influence scores/degrees (Parsons, Figure 3B, elements 341-346), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include determining influence degrees is determined according to an equation Cij = w nij +b and modified sum is expressed as Cij2 + f*Cij1, Cij2 as taught by Zang with the motivation to determine influence degrees for users, as once influencers have been identified, incentives may be provided to the influencers and the incentives increase the likelihood that the influencers maintain their current subscription or adopt a product (Zang, Column 1, lines 14-38).
While Parsons teaches various calculations, Parson fails to explicitly teach “determined by performing a multiple regression analysis algorithm”.
In the same field of endeavor, Carthcart teaches performing a multiple regression analysis algorithm (Carthcart, Abstract, para 0015, para 0048, 0051, 0053, 0060 Figure 3, element 306, teaches regression analysis module. Examiner notes regression analysis is a set of statistical processes for estimating relationships between a dependent variable and one or more independent variables.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include performing a multiple regression analysis algorithm as taught by Carthcart for determining interactions between users in a social network by matching page objects between users viewing a page that shows expressions of interest by other users to help determine user preferences and influences in the social network (Carthcart, Abstract and para 0014-0015). The Parsons invention, now incorporating the Hong, Zang and Carthcart invention has all the limitations of claim 15.  
Claims 4, 9 and 20 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. in view of Hong, Zang and Carthcart and further in view of Mathur (US 8,489,515 B2), hereinafter “Mathur”.

Regarding Claim 4, Parsons, now incorporating Hong, Zang and Carthcart, teaches The information recommendation method according to claim [[2]] 1, wherein the preset interaction weight w and the preset constant b of the linear relationship [[is]] are obtained by: pushing a plurality of pieces of the target recommended information to a … user and the first or the second target friend; (Parsons, Figure 1A, Figure 1B, discloses social media and information of users. Parsons, Figure 7D, element 707, discloses ad placement. Further, Parsons, para 0045, discloses the output of the influence engine may be used for different applications such as an online advertising targeting and delivery application (Examiner notes target advertising is pushing targeted information to a user);
…
determining a ratio (of the number of interactions (Parsons, para 0080, discloses content can be characterized by the degree to which it associates either a positive or negative characterization to the conversation. A tone factor can be defined as a value between one (1) and negative one (-1) describing the ratio of positive and negative terms);
Yet, Parsons does not appear to explicitly teach “counting a number of interactions made by the first or the second target friend with the plurality of pieces of the target recommended information, and a number of interactions made by the … user with the target recommended information with which the first or the second target friend has interacted; and … made by the … user with the target recommended information with which the first or the second target friend has interacted, to the number of interactions made by the first or the second target friend with the plurality of pieces of the target recommended information, as the influence degree of the first or the second target friend on the interaction to be made by the … user with the target recommended information”.
In the same field of endeavor, Mathur teaches counting a number of interactions made by the first or the second target friend with the plurality of pieces of the target recommended information, and a number of interactions made by the … user with the target recommended information with which the first or the second target friend has interacted; (Mathur, Column 4, lines 41-49, discloses In one or more configurations, recommendation system 201 may further include a tracker module 219 that is configured to track (count) user interactions with content (pieces of recommended information) when presented to a user and interpret those interactions as indicating interest or non-interest in various content items. Such interactions may be interpreted by tracker module 219 to collect further data that may be relevant to providing recommendations to other users who may be part of the user's social network. Further, Mathur, Column 5, lines 61-64, discloses Social network sites may track and log content access and interaction of their users and make such information available to other applications or Services with proper authorization. Further, Mathur, Column 6, lines 25-36, discloses alternatively or additionally, accessing of content items by members of a social network may be tracked by the recommendation system for those individuals that also use or Subscribe to the recommendation system. Accordingly, the recommendation system may search within its own databases to obtain content access data of such individuals in a user's social network. In step 325, the content items identified through the social network communities may be added to the list of potential content recommendations. Optionally, in one or more configurations, the list of potential content recommendations may be presented to the user as recommended content items) determining … number of interactions made by the … user with the target recommended information with which the first or the second target friend has interacted, to the number of interactions made by the first or the second target friend with the plurality of pieces of the target recommended information, as the influence degree of the first or the second target friend on the interaction to be made by the … user with the target recommended information (Mathur, Column 8, lines 43-54, discloses System recommendation weight may be calculated by determining a correlation coefficient between a content item and a user's favorite content items and adding the coefficient to a second correlation coefficient between the content item and all content items rated highly by other users (number of interactions made by target friend(s)). In one arrangement, the correlation coefficients may comprise Pearson product-moment correlation coefficients calculated based on similarity of content item type, Subject matter, actors, length and/or other attributes or combination of attributes. Further description of Pearson product-moment correlation coefficients may counting the number of interactions made by the target friend with the plurality of pieces of the target recommended information, and the number of interactions made by the user with the target recommended information with which the target friend has interacted as taught by Mathur with the motivation to track and interpret data that may be relevant to providing recommendations to users (Mathur, Column 4, lines 41-49).
While Parsons teaches analyzing social networks, Parsons appears to fail to explicitly teach “sampled” users. Hong, in the same field of endeavor, teaches “sampled users” (Hong, para 0083, discloses the third step is to divide the potential influencers. According to the extracted media information characteristics and user preference characteristics, users who are affected by the media information to be published are estimated, and the users are used as initial users, and corresponding potential influence groups are divided, and online advertisement push is performed for potential influence groups. That is, according to the characteristics of the media information to be released and the preference characteristics of the user, the degree of each user's "like" media information is estimated. Then, K users who select the most "favorite" media information are selected as potential users of the to-be-released media information. Hong, para 0088, discloses this technology can more realistically simulate the process of media information influence, and can more accurately analyze and predict the influence range of media information. And the influence propagation probability calculation method based on the user interest topic can calculate the influence propagation probability between the user and the application, and simulate the influence propagation process better than the random propagation probability value.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include sample users as taught by Hong with the motivation to use probability and influence calculation methods to more accurately predict the spread of information in the network by using 

Regarding Claim 9, Parsons, now incorporating Hong, Zang and Carthcart, teaches the information recommendation method according to claim 1, further comprising.
While Parsons teaches interests of participants (para 0058), Parsons does not appear to explicitly teach “determining an interest level of the target user in the target recommended information”.
In the same field of endeavor, Mathur teaches determining an interest level of the target user in the target recommended information (Mathur, Abstract, discloses recommendations for content generated based on social networking communities. Content items may be given a weight that corresponds to a determined level of relevance or interest to a user. Mathur, Figures 8 and 9. Mathur, Figure 9, discloses setting interest strength. Mathur, Column 4, lines 22-24, discloses sorting model may be configured to sort the recommended content items based on a relevance or interest weight. Further, Mathur, Column 5, lines 8-19, discloses in one or more configurations, the user may also be presented a visual aid to allow them to enter relative importance of their interests compared to each other. FIG. 9 illustrates an example user interface where a user may specify strengths of interest. Interface 900 includes a list of interests 903, each having a corresponding slider bar 905. Slider bar 905 may represent a range of interest strength, e.g., from weak interest to strong interest. Alternatively, the range of slider bar 905 may be represented by a numeric scale such as 1 to 10. Option 910 may also be provided in interface 900 to allow a user to add additional interests.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons and Hong to include determining an interest level of the target user in the target recommended information as taught by Mathur with the motivation to give recommendations of content to users based in part on a determined level of interest of the user (Mathur, Abstract).
Parsons does not appear to explicitly teach “determining the probability degree of the interaction to be made by the target user with the target recommended information based on the interest level and the target influence degree.”
determining the probability degree of the interaction to be made by the target user with the target recommended information based on the interest level and the target influence degree (Hong, para 0054, discloses An online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof. The propagation effect of information between users can more accurately analyze and predict the true influence of media information in the network. The invention firstly adopts the influence propagation probability calculation method based on the user interest topic, which can more realistically reflect the influence propagation probability between users; secondly, considering the cascade communication effect between users, the potential influence user estimation method is proposed. And multiple influence calculation methods, which can quickly calculate the influence of a group of users, and can calculate the cascade effect that this group of users can produce, and more accurately analyze and predict the spread of information in the network. Hong, para 0059, discloses as shown in FIG. 1 , an online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof, using a probabilistic topic model, a hidden Markov model, and a natural language processing technique are used. Hong, para 0064, discloses the web crawler technology is used to capture the user behavior data on the website, and the probabilistic theme model is used to obtain the user u's preference for the n topics (User’s interest level). Hong, para 0089, discloses the fourth step is to evaluate the push effect. The influence of the to-be published information through the user set S on the network users used is calculated by the multi-impact calculation method. Taking the K users as a set of seed nodes, according to the influence propagation effect and the multi-impact calculation method between users, the influence of the K media information that is affected by the user in the entire network is calculated. The specific steps are as follows in Hong, para 0090-0101.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include determining the probability degree of the interaction to be made by the target user with the target recommended information based on the interest level and the target influence degree as taught by Hong with the motivation to use probability and influence calculation 
While Parson teaches influence degrees, Parsons does not appear to explicitly teach “wherein the probability degree is determined by inputting the interest level and the target influence degree into a logistic regression model and taking an output result from the logistic regression model as the probability degree.”
Parsons teaches determining influence degrees, Mathur teaches determining interest level, Hong teaches determining the probability degree, and Cathcart teaches a logistic regression model and taking an output result from the logistic regression model as the probability (Carthcart, Abstract, para 0015, para 0048, 0051, 0053, 0060 Figure 3, element 306, teaches regression analysis module. Carthcart, para 0052, teaches the probability may be calculated by the regression analysis module. Examiner notes regression analysis is a set of statistical processes for estimating relationships between a dependent variable and one or more independent variables, and regression analysis includes logistic regression.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons, Hong and Zang to include a logistic regression model as taught by Carthcart with the motivation to calculate the probability using the regression analysis module (Carthcart, para 0052). The Parsons, Hong, Zang and Carthcart invention, now incorporating the Mathur invention has all the limitations of claim 9.  

Regarding claims 20 and 21, the claims recite analogous limitations to claim 4 above, and are therefore rejected on the same premise.

Regarding claims 22 and 23, the claims recite analogous limitations to claim 9 above, and are therefore rejected on the same premise.



Response to Arguments
Applicants arguments filed on 03/25/2021 have been fully considered but they are not persuasive.

Regarding 35 U.5.C. § 101 rejections: Applicants arguments have been fully considered but are found unpersuasive and Examiner has updated and maintains the 101 rejection.

Applicant presented the following argument: 
1.    Page 30 of the Office Action 
At page 30, the Office Action continues to state "the claims do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c)." 
In response, Applicant respectfully submits the following. 
Via submission of the Amendment dated August 12, 2020, Applicant has submitted for the record that "MPEP 2106.05(a), 2106.05(b), and 2106.05(c) ... are all directed to the eligibility Step 2B analysis," which is different than the Step 2A analysis, and which is not necessary "once a practical integration is established via the Step 2A analysis." 
Via submission of the Amendment dated August 12, 2020, Applicant has submitted for the record that Applicant's claims are directed to "an improvement on the technical field of distributing promotion material." 
Via submission of the Amendment dated August 12, 2020, Applicant has submitted for the record that "a technical integration under the Step 2A analysis can be found by finding an improvement to any other technology or technical field, and the improvement does not have to be an improvement on computers or computer technology."

Examiner respectfully disagrees. 
With respect to Applicants remarks “Applicant has submitted for the record that "MPEP 2106.05(a), 2106.05(b), and 2106.05(c) ... are all directed to the eligibility Step 2B analysis," which is different than the Step 2A analysis, and which is not necessary "once a practical integration is established via the Step 2A analysis." Examiner notes the Step 2B analysis considers the question of whether claim elements represent only well-understood, routine, conventional activity. The Step 2A, prong two analysis considers limitation that are indicative of integration into a practical application: 
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

With respect to Applicants remarks “an improvement on the technical field of distributing promotion material”, Examiner respectfully disagrees. Applicant does not state what the improvement is. As such, Examiner finds Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount 

Applicant presented the following argument: 
2.    Page 31 of the Office Action 
At page 31, the Office Action attempts to respond to Applicant's remarks on MPEP 2106.04(d)(1) by pointing to MPEP 2106.05(a). 
Via submission of the Amendment dated August 12, 2020, Applicant has submitted for the record that MPEP 2106.04 and MPEP 2106.05 are two vastly different provisions addressing different steps of the 2019 PEG, and that "[i]n fact, implementing the Step 2A separate from the Step 2B was behind the very idea of promoting 'early and efficient resolution of patent eligibility' and to increase 'certainty and reliability'."

Examiner asserts the claims have been properly considered under the 2019 PEG. Please see above for complete 101 analysis. 

Applicant presented the following argument: 
3.      Pages 32-33 of the Office Action 
At pages 32-33, the Office Action states "Applicant asserts the claims recite an improvement to the technical field of distributing promotional material ... Examiner respectfully disagrees ... the Examiner asserts that the each limitation individually and in combination has been considered ... the claims do not recite any additional elements that amount to a practical application of the abstract idea." 
In response, Applicant accepts the Patent Office's invite for further claim amendments, and respectfully submits that Applicant's claims in current form recite additional element(s) that further evidence the improvement in the technical field of distributing promotion materials.




Applicant presented the following argument: 
4.      Page 33 of the Office Action 
At page 33, the Office Action states "[w]ith respect to Applicants remarks that the claims are not directed towards an abstract idea, the Examiner respectfully disagrees, as the claims are directed to all three groupings of abstract ideas," and further states - 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal 
behavior or relationships or interactions between people (as the claims are determining interactions users have with information and determining influence degrees (behaviors) to push target information to a user, which is a certain form of advertising); 
From the language quoted above, the Patent Office appears to assert as long as a subject matter is used in people interactions and business relations, that subject matter qualifies as abstract idea under the subgrouping of certain methods of organizing human activity. 
In response, Applicant respectfully submits that this assertion appears to be in conflict with MPEP §2106.04 which in relevant part states "[t]he term 'certain' qualifies the 'certain methods of organizing human activity' grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas," with emphasis added. 
Consistent with the "not all" guidance of MPEP §2106.04, the Step 2A analysis under the 2019 PEG should be carried out on a case-by-case analysis, as detailed at pages 21-24 of the Amendment of August 12, 2020. In light of the case-by-case directive, Applicant respectfully submits that the Office Action at least has failed to identify on a case-by-case approach that Applicant's claimed subject matter recites "certain" methods of organizing human activity grouping of the abstract idea. 
Therefore, at least according to MPEP §2106.04, the Office's assertion shown above is respectfully submitted to be incorrect understanding of the 2019 PEG.

Examiner respectfully disagrees. With respect to certain methods of organizing human activity, the claims are determining interactions users have with information and determining influence degrees to push target information to a user, which is a form of advertising. Advertising, is one of certain methods of organizing human activity that are judicial exceptions. Guidance, 84 Fed. Reg. at 52.


Applicant presented the following argument: 
5.     Regarding the term "technical improvement" 
At several locations of the Office Action, the Patent Office appears to assert the technical improvement sufficient to impart a practical integration under the 2019 PEG must be a technical improvement related to computer functionalities or computer technologies. The Patent Office does not however provide any authority in supporting this assertion. 
Applicant has maintained the position, rather to the contrary, that neither the courts nor the 2019 PEG mandate the technical improvement under the 2019 PEG must be an improvement to the computer technologies, and that the technical improvement reflected in Applicant's claims is a qualified technical improvement according to the 2019 PEG. 
Furthermore, Applicant submits the following. 
On the definition of "technology," Applicant refers to page 734 of "The Merriam- Webster Dictionary" (New Edition of 2004), submitted herewith as Exhibit (2 pages), where the term "technology" is defined as "a manner of accomplishing a task using technical methods or knowledge," and where the term "technical" is defined as "having special knowledge ... of a mechanical or scientific subject." At least according to this definition of "technology," Applicant's currently pending claims are now directed to the technology or technical knowledge of distributing promotional material, reflecting a technical improvement in distribution efficiencies associated with the promotional material distribution. Accordingly, Applicant's claims do not recite an abstract idea, and even if an abstract idea were to be arguably found in the claim recitation(s), Applicant's claims as a whole reflect an improvement on the technical field of distributing recommended information such as promotion materials.

Examiner respectfully disagrees.
Again, with respect to the alleged improvement, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patent eligible invention without specifically pointing out how the language of the claims reflect a practical application (e.g., how the claims reflect an improvement).
With respect to Applicants remarks on “technical” improvement, Applicant has not stated what the improvement is, nor what the technological solution to the technological problem is. With respect to the “Improvements” consideration, there must be a technical explanation as to how to implement the invention in the specification and the claim itself must reflect the improvement in technology. Examiner has reviewed Applicants claims and specification, and with respect to integration of the abstract idea into a practical application, Examiner has not found a technological solution to a technological problem. Rather, the computing elements (one or more processors, an information recommendation apparatus, storage mediums and a non-transitory computer-readable storage medium) are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. These components are described in the specification at a high level of generality. Examiner fails to see how the generic recitations of these most basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of methods of organizing human activity, mental processes and mathematical concepts and are not integrated into a practical application.

	Therefore Applicants remarks are found unpersuasive and Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.

Regarding 35 U.5.C. § 103 rejections: Applicants arguments have been given due consideration, but they are respectfully moot in view of the updated 103 rejection and the newly cited teachings of the Zang and Carthcart references.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Zhang et al. CN 104008163A – discussing Trust based social network maximum influence node calculation method. Novelty (From EAST) - The method involves selecting a to-be-calculated maximized influence node based on a social network. Elicitation stage of the to-be-calculated maximized influence node is determined. Greedy stage of the to-be-calculated maximized influence node is determined. Multi-number transmission information is obtained. Heuristic factor is determined. Comprehensive influence value is determined. An attenuation factor calculating process is performed. A time recommendation process is performed. Maximized influence detecting node set is generated based on the social network.
Bosworth et al. US 2014/0149503 A1 – discussing determining influences in a social network, and discussing in para 0052, The influence module 235 may also access affinities ACe, ACf, ACg associated with users 315 e, 315 f, 315 g (also referred to individually and collectively using reference number 315) associated with the target object 310 via user 305 c (“indirectly associated users”). For example, affinities ACe, ACf, ACg for users connected to users 305 c associated with the target object 310, but not directly associated with the target object 310, are accessed and used to calculate the influence metric IM310. In some embodiments, the influence module 235 discounts affinities associated with indirectly associated users based on the amount of attenuation between the target object 310 and the indirectly associated users. For example, affinities of users 315 connected to users 305 associated with the target object 310 may be attenuated by 50%, or another amount, relative to affinities associated with users 305 associated with the target object 310. The attenuation of affinities associated with indirectly associated users 
Priebatsch US 2015/0278870 A1 – discussing In various embodiments, that activity involves a consumers use of a communication-capable application that transmits state information useful in timing the promotional outreach. "State' information can be used to trigger transmission to the consumer of a promotion from a merchant offering goods related to the activity.
KOSTA US 2013/0006709 A1 – discussing leveraging social influence online.
Argaiz US 2006/0143081 A1 – discussing para 0048, attenuation factors for nodes.
Hua US 9,690,871 B2 – discussing the request processor 470 attenuates the partial result values associated with older time intervals to give higher weight to recent data. For example, the partial result obtained from the cumulative feature store may be multiplied by an attenuating factor (also called a decay factor) for determining the combined feature value. The value of the attenuating factor may be configurable, for example, a pre-configured value that is less than one, say 0.9. As a result, the effect of older user actions in the cumulative data store decays over time. For example, if a feature value can be considered as aggregating partial results associated with different time intervals, partial results determined for significantly old time intervals get multiplied by the attenuating factor multiple times whereas partial results for relatively recent time intervals are multiplied by the attenuating factor only a few times. Therefore, user actions associated with older time intervals are weighted less than user actions associated with newer time intervals. The weighted combination determined 850 by the request processor weighs the partial results associated with the older user actions by a decay factor (also called the attenuation factor). This attenuates the effect of older user actions in the feature values.
Zang et al. US 9,235,865 B – discussing Zang, Column 6, lines 4-14, discloses The Social mining component 318 may also access information concerning whom a Subscriber interacts with from Internet use records. Again, this information may be stored in a database such as the database 112 of FIG.1. The information may include general Internet usage patterns of the subscriber as well as the types of online social networks the subscriber is involved with, how actively the subscriber is involved with these networks, and types of subscriber activity on these networks. 
Ding CN 2011/10421190A – discussing a method for pushing network information 
ZHANG WO 2010/099632 A – discussing ranking social network users based on how similar the users' characteristics are to the received characteristics and an influence score for each user that indicates how influential the user is within the social network
Work et al. US 2014/0317126 A1 – discussing measures of influence of users in a social network. Discussing analysis and raking assigned to a particular category of reputation.
PERRY, III US 2015/0278221 A1 – discussing utilizing social media influence includes an influencer engine that receives contacts and corresponding contact parameters, such as demographic parameters and lists of first-tier and second-tier contact, from social media sources, and a set of group creation parameters from a user, and calculates as a function of the contact parameters a contact reach score, a contact engagement score, and a contact quality value.
Parsons et al. US 8,682,723 B2 – discussing social analytics in social media for influencers in a conversation
Mischuk et al. US 2014/0025478 A1 – discussing measuring influence in Social networks, in which a marketing message related to a good or service has been distributed to one or more influencers.
Minh US 2013/0103667 A1 – discussing sentiment and influence analysis of twitter tweets
Lawrence et al. US 9,684,868 B2 - discussing predicting influence in social networks
KIM et al. US 2015/0120721 A1 – discussing System and methods performed by a server for determining weighted influence in Social networks
Keng CA 2927150 A1 2015/04/30 – discussing influential users in social graphs
Garcia-Martinez et al. US 9,576,016 B2 – discussing targeting stories based on influencer scores; calculating influence scores.
Ebanks US 2007/0198510 A1 – discussing influence ranking scores to internet users
Chen et al. US 2011/0295626 A1 – discussing influence assessment in social networks
Bosworth et al. US 8,954,503 B2 – discussing identifying influencers in a social network
Aral et al. US 2014/0310058 A1 – discussing influential members of social network
Amin et al. US 2013/0318180 A1 – discussing influence scores in social graphs based on weights and calculations and equations for scores and recommenders
Allard et al. US 9,070,140 B2 – discussing measuring the efficiency of social media campaigns

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                                                  

/SANGEETA BAHL/Primary Examiner, Art Unit 3629